Citation Nr: 0704334	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-40 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.  He died on February [redacted], 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in January 2005.

The Board points out that, as the appellant has not filed a 
claim for service connection for the cause of the veteran's 
death under 38 U.S.C.A. § 1151, that issue is not before the 
Board at this time.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on February [redacted], 2002.  The death certificate lists the 
cause of death as an overdose of methadone.  The veteran's 
death was noted on his death certificate to be accidental.

2.  During the veteran's lifetime, he was service connected 
at a 50 percent evaluation for cephalgia, post traumatic 
cerebral concussion, mild.  The veteran had been prescribed 
methadone prior to his death, at least in part due to chronic 
pain from cephalgia.

3.  Shortly before his death, the veteran was in a serious 
car accident.  He was prescribed a very elevated dose of 
methadone from a private hospital, for pain as a result of 
this accident.

4.  The veteran's accidental death due to methadone overdose 
is a result of the new elevated prescription, or abuse of 
that prescription, that the veteran was given from the 
private hospital as a result of his car accident.

5.  A disease or disability of service origin was not 
involved in the veteran's death.

6.  The veteran did not have a service-connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five-year period after his separation from service, and was 
never a prisoner of war during such service.

7.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.


CONCLUSION OF LAW

1.  An overdose of methadone was not incurred in or 
aggravated by active duty; nor is the veteran's prescription 
for methadone from the VA hospital related to the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.301, 3.307, 3.309 (2006).  

2.  A disease or disability of service origin did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in March 2003, 
July 2004, and December 2004.  The originating agency asked 
the appellant to submit any pertinent evidence in her 
possession, and specifically informed her of the evidence 
required to substantiate her claims, the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent, 
particularly, the veteran's VA outpatient treatment records 
and private treatment records.  In addition, neither the 
appellant nor her representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying these claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and private treatment 
records.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
appellant or on her behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show on each of his claims.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2006); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

38 C.F.R. § 3.301(a) provides that direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in the line of duty, and not the 
result of the veteran's own willful misconduct, or after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(c)(1) indicates that, where 
drugs are used for therapeutic purposes or where the use of 
drugs or addiction thereto results from a service connected 
disability, it will not be considered of misconduct origin.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

The cause of the veteran's death as noted on his death 
certificate was listed as an accidental methadone overdose.  
At the time of his death, the veteran was prescribed 
methadone by the VA.  The appellant contends that the 
veteran's death was due to a medication prescribed for a 
service connected illness, and that therefore, the veteran's 
death should be service connected.

Initially, the Board notes there is no question that the 
veteran was being prescribed methadone by the VA at the time 
of his death, for "chronic pain".  Although the evidence of 
record is not entirely clear as to what specific pain the 
veteran was prescribed methadone for, as the veteran had both 
service connected and nonservice connected disabilities which 
caused him pain, the Board will concede that the veteran must 
have been prescribed methadone by the VA, at least in part, 
due to his service connected cephalgia, post traumatic 
cerebral concussion, mild.  The evidence of record, to 
include the veteran's methadone prescription bottle from the 
VA, as noted in the transcript of the appellant's hearing 
testimony in January 2005, indicated that the veteran was to 
take one 5mg tablet of methadone twice a day.  The veteran 
was prescribed this level of medication for five months prior 
to his death, without any apparent findings of addiction or 
overdose on the part of VA.

However, the Board notes that, on February [redacted], 2002, the 
veteran was involved in a serious car accident, in which he 
incurred numerous injuries, to include a fracture of the 
cervical spine.  The veteran was treated for injuries from 
this accident at a private hospital.  Reviewing the records 
from that accident, on February [redacted], 2002, four days before 
the veteran's death, the veteran's prescription for methadone 
was increased by this private hospital to a dose of 20 mg 
twice a day, with an instruction that the veteran could be 
given 5mg of methadone every six hours as needed, for 
breakthrough pain only.  Further private hospital records 
indicate that, on February [redacted], the veteran was given a 
total of 55mg of methadone that day, divided into 5 doses.  
On February [redacted], the veteran was given a total of 50mg of 
methadone, divided into four doses.  On February [redacted], the 
day the veteran was discharged from this private hospital, 
and the day before he died, the veteran was given 30mg of 
methadone before noon, in three doses, prior to his 
discharge.  Instructions with the veteran's discharge 
indicated that he required 24 hour supervision, as he had 
still not recovered physically and mentally from his 
accident.  The veteran died, as noted above, on February 
[redacted], 2002, due to an accidental methadone overdose.  None of 
the veteran's private treatment records show treatment for 
his service connected headaches; all of the records from the 
veteran's hospitalization just prior to his death concern 
treatment for issues related to the residuals of his recent 
car accident.

This evidence shows that, while the veteran was prescribed a 
small dosage of methadone by the VA for treatment of his 
service connected cephalgia, the veteran was subsequently 
prescribed, by a private hospital, a much larger dose of 
methadone, not for treatment of his service connected 
cephalgia, but for treatment of his non service connected 
injuries related to his recent motor vehicle accident.

Thus, the Board finds that the preponderance of the evidence 
of record shows that the veteran died from an accidental 
methadone overdose that was the result of either his abuse of 
methadone prescribed by a private hospital, or the elevated 
doses of methadone which he was prescribed by a private 
hospital in conjunction with his non service connected 
disabilities.  The amount of methadone that the veteran was 
prescribed for his non service connected car accident 
residuals was over four times more than that prescribed for 
the veteran's service connected cephalgia, and it was that 
elevated amount, or abuse of that elevated amount, and not 
the prescription for a much smaller amount from the VA, that 
resulted in his death due to an accidental methadone 
overdose.

Although the appellant has alleged, in her recent hearing 
testimony, that the veteran's death from methadone overdose 
was due to his being addicted to methadone by the VA, this 
statement is the appellant's assertion and, as such, is 
insufficient to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) ("[T]he connection between 
what a physician said and a layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.").  

In support of her argument, the appellant states that the 
veteran was hospitalized for a methadone overdose in October 
2001, shortly after he was initially prescribed methadone by 
the VA.  The appellant states this is proof that the veteran 
was addicted to methadone at that time, and that it is 
therefore the VA's fault, in continuing to prescribe this 
medication for the veteran, an overdose of which ultimately 
caused the veteran's demise.  

The report of a emergency room visit to a private hospital by 
the veteran in October 2001 does note that the veteran was 
diagnosed with a chronic methadone overdose.  (The Board 
points out that this is the same hospital the veteran was 
treated at in February 2002 for the residuals of a car 
injury.)  While this report does diagnose the veteran with a 
chronic methadone overdose, and requests that the appellant 
keep the veteran from taking additional methadone, the Board 
points out that this diagnosis was made based on the reported 
history of the appellant, not the veteran, and not on the 
basis of toxicology testing, which was apparently not done as 
the veteran left the emergency room shortly after arrival 
without waiting to be discharged.  Specifically at that time, 
the appellant reported that the veteran appeared to have 
taken more medication than prescribed, as a recently filled 
methadone prescription bottle had many fewer tablets in it 
than it should have.  The appellant also reported that the 
veteran had been lethargic, confused, and stumbling around 
the house for the last few days, and she had therefore 
convinced the veteran to come into the hospital.  The veteran 
however indicated that he had taken all of his medication 
appropriately and had not overdosed on any medication.  Upon 
examination he was awake, alert, and oriented, and the 
examiner indicated he was reasonable and cooperative during 
the examination, and although he might be under the influence 
of methadone, he did not have any legal reason to hold the 
veteran.  

While the appellant reported that the veteran overdosed on 
methadone and that she was concerned that the veteran was 
addicted to methadone at that time, there is no specific 
evidence that the veteran was addicted to methadone at that 
time.  Furthermore, the VA records show that the veteran was 
prescribed methadone again in November 2001, and none of the 
veteran's VA treatment records show that the veteran was 
considered to be addicted to methadone at any time.  The 
private hospitalization just prior to his death resulted in a 
substantial increase in methadone dosage prescribed.  This 
suggests that medical authorities there did not feel the 
veteran was addicted either.  

Thus, the Board finds that the preponderance of the evidence 
of record shows that the veteran's cause of death, accidental 
methadone overdose, was not related to service, or to the 
veteran's service connected cephalgia and medicine taken for 
that disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

As to the appellant's claim for DIC benefits, according to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service connected.  A "deceased veteran" 
for 


purposes of this provision is a veteran who dies not as the 
result of his or her own willful misconduct and who either 
was in receipt of or entitled to receive compensation at the 
time of death for service- connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 
C.F.R. § 3.22 (2006).

38 U.S.C. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability for the 
required statutory period or would have established such a 
right if not for CUE.  See 38 C.F.R. § 3.22.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected if: 1) the veteran's death was not the 
result of his own willful misconduct, and 2) at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. § 
5314 to offset an indebtedness of the veteran; 3) the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; 4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; 5) VA was withholding payments under 
the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. § 
5308 but determines that benefits were payable under 38 
U.S.C. § 5309.  38 C.F.R. § 3.22(b).

Consequently, the current state of the law is such that 
claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime and without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.

As noted above, the veteran died in February 2002.  
Accidental methadone overdose was listed on the veteran's 
death certificate as the cause of his death.  At the time of 
the veteran's death, the veteran was service connected for 
cephalgia, post traumatic cerebral concussion mild, at a 50 
percent evaluation.

The veteran was not a prisoner of war during his active 
military duty, he separated from service in July 1968, and he 
was not in receipt of a total disability rating based on 
service- connected disabilities at the time of his death.  As 
the veteran was not a prisoner of war, and as, at the time of 
death, the veteran was not rated by VA as totally disabling 
for a continuous period of at least 10 years immediately 
preceding death, and was not rated by VA as totally disabling 
continuously since the veteran's release from active duty and 
for at least five years immediately preceding death, the 
Board finds that none of the requirements are met for a grant 
of DIC benefits under 38 U.S.C.A. § 1318.

Further, the record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this matter, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the § 1318 
analysis.  While the Board sympathizes with the appellant, it 
can find no legal basis under which to grant a claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318.

Consequently, the appellant's claim for DIC benefits, under 
the provisions of 38 U.S.C.A. § 1318, must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


